DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutter et al. (USPG 20120003058, hereinafter ‘Hutter’).
Regarding claim 1, Hutter discloses a deburring tool comprising a tool base body 23 defining a blade shaft (base body 23 extending in the longitudinal direction along axis 5 to form said shaft) and at least one bar blade 22 defining a cutting profile. The cutting profile has a main cutting edge (top half of bar blade) and a secondary cutting edge (bottom half of bar blade), wherein at least portions of one or more of the main cutting edge or the secondary cutting edge are concave or convex (in the instant case, at least a portion of the secondary cutting edge is convex, see annotated Fig. 3a below). Said at least one bar blade is held in the blade shaft and the deburring tool is configured to deburr a bevel gear (e.g. Paragraph [0083] discusses the pre-machining to finish machining, i.e. deburring, being carried out by the same tool).
    PNG
    media_image1.png
    407
    507
    media_image1.png
    Greyscale

Regarding claim 2, Hutter discloses the tool base body defining an axis of rotation 5 thereof, and the at least one bar blade and the blade shaft each defining a longitudinal extension thereof, oriented substantially radially to the axis of rotation.
Regarding claim 7, Hutter discloses at least portions of the main cutting edge being substantially straight, and at least portions of the secondary cutting edge being convex.
Regarding claims 8-12, Hutter discloses the bar blade not defining a head cutting edge between the main cutting edge and the secondary cutting edge, and the main cutting edge and secondary cutting edge converging at an acute angle to each other (see e.g. Fig. 3a).
Regarding claim 13, Hutter discloses the tool base body 23 defining a circumferential surface thereof, and an axis of rotation 5 thereof. At least portions of the blade shaft extend beyond the circumferential surface in a direction of the axis of rotation and a portion of the at least one bar blade and the cutting profile projects outward of the circumferential surface (see e.g. Fig. 3b).
Regarding claim 14, Hutter discloses the at least one bar blade and the blade shaft each defining a longitudinal extension thereof oriented radially to the axis of rotation.
Regarding claim 19, Hutter discloses the at least one bar blade including at least two circumferentially projecting bar blades spaced substantially equidistantly angularly relative to each other (see e.g. Fig. 3a).
Regarding claim 20, Hutter discloses at least portions of the main cutting edge being substantially straight, and at least portions of the secondary cutting edge being convex.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter et al. (USPG 20120003058) in view of Stadtfeld et al. (USPG 20120230791, hereinafter ‘Stadtfeld’).
Regarding claims 3-5, Hutter discloses at least a portion of the one or more secondary cutting edges being convex. While Hutter discloses the single cutting tool being used to finish-machine an entire bevel gear tooth (Paragraphs [0001] & [0079-0083], explicit disclosure of deburring one or more of a heel-side or toe-side adjacent to one or more of a concave flank of a bevel gear tooth is not present.
Stadtfeld discloses a similar tool, wherein it explicitly disclosed that a burr 74 is formed on the outside heel end of a concave flank during machining of a gear (Paragraph [0037]).
As Hutter is disclosed as machining (including finish-machining) an entire bevel gear with the single tool disclosed, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the tool of Hutter to finish-machine/deburr the heel-side of the concave flank of the bevel gear in as few enveloping cuts as possible (i.e. less than 3), as taught by Stadtfeld to ensure a well-finished workpiece in the shortest amount of time as possible.
Regarding claims 15-17, Hutter discloses at least a portion of the one or more secondary cutting edges being convex. While Hutter discloses the single cutting tool being used to finish-machine an entire bevel gear tooth (Paragraphs [0001] & [0079-0083], explicit disclosure of deburring one or more of a heel-side or toe-side adjacent to one or more of a concave flank of a bevel gear tooth is not present.
Stadtfeld discloses a similar tool, wherein it explicitly disclosed that a burr 74 is formed on the outside heel end of a concave flank during machining of a gear (Paragraph [0037]).
As Hutter is disclosed as machining (including finish-machining) an entire bevel gear with the single tool disclosed, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the tool of Hutter to finish-machine/deburr the heel-side of the concave flank of the bevel gear in as few enveloping cuts as possible (i.e. less than 3), as taught by Stadtfeld to ensure a well-finished workpiece in the shortest amount of time as possible.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter et al. (USPG 20120003058) in view of Willmann et al. (DE 0088807, hereinafter ‘Willmann’).
Regarding claims 6 and 18, Hutter discloses the tool being able to completely machine a bevel gear (e.g. one or more of a heel-side or a toe-side adjacent to a concave flank and a convex flank of a bevel gear tooth). At least a portion of the secondary cutting edge is convex (see above) and the main cutting edge is provided in two portions). Hutter does not disclose at least a portion of the main cutting edge being concave.
Willmann discloses a similar tool, wherein various different cutter geometries are disclosed (see e.g. Figs. 11-19). For example, Figures 13 and 14 illustrate two possible embodiments wherein one side of the cutting edge is formed differently than the other, and one of the sides are concave at least in a portion thereof.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the tool of Hutter to provide the two sides (main cutting edge and secondary cutting edge) with different shapes, the secondary cutting edge being convex as already taught by Hutter, and to provide the main cutting edge with at least a portion thereof being concave, as taught by Willmann, depending on the desired tooth geometry being cut in the workpiece.
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. Applicant argues that Hutter does not disclose a tool having main or secondary cutting edges, wherein at least a portion of one or both are concave or convex. This argument is respectfully traversed. As pointed out by the previous Examiner in the annotated Figure 3a of Hutter (Page 6 of Non-Final Rejection of 01/04/2022) Hutter discloses a bar blade wherein the top half is the main cutting edge and the bottom half is the secondary cutting edge. The secondary cutting edge is clearly provided with two portions, a straight portion and a convexly-curved portion, as previously annotated. Given the broadest reasonable interpretation of the claims, there is no structure given in the claims that would necessitate a narrow interpretation of Hutter as presented by Applicant (annotated Fig. 3a at Page 2 of Applicant’s Remarks filed 04/04/2022) wherein only the straight portion of the secondary cutting edge is the secondary cutting edge, and the convexly-curved portion of said secondary cutting edge is an entirely different cutting edge. The main cutting edge, again having two parts as previously discussed, appears to illustrate two straight portions joined at an obtuse angle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722